  Case 4:20-cr-06002-SAB             ECF No. 108        filed 04/20/20      PageID.373 Page 1 of 2




      United States District Court, Eastern District of Washington
                                Magistrate Judge Mary K. Dimke
                                            Richland

 USA v. JOHHNY MANUEL SAVALA                                  Case No. 4:20-CR-6002-SAB-4

                                   Richland Video Conference
                        The Defendant agreed to appear via video conference.

 Arraignment/Initial Appearance on Superseding                                                 04/20/2020
 Indictment:

 ☒ Sara Gore, Courtroom Deputy [R]                      ☒ Benjamin Seal, US Atty [video]
 ☒ Pam Howard, Courtroom Deputy [tele]                  ☒ Adam Pechtel, Defense Atty [video]
 ☒ Carrie Valencia, US Probation / Pretrial             ☒ Interpreter NOT REQUIRED
   Services Officer [tele]
 ☒ Defendant present in custody appearing by            ☐ Defendant not present / failed to appear
   video from the Benton County Jail

 ☒    USA Motion for Detention                          ☒    Rights given
 ☐    USA not seeking detention                         ☒    Acknowledgment of Rights filed
 ☒    Financial Affidavit (CJA 23) filed                ☒    Defendant reviewed but has not received copy of
                                                             charging document
 ☐    The Court will appoint the Federal Defenders      ☒    Defendant waived reading of charging document
 ☒    Based upon conflict with Federal Defenders, the   ☐    Charging document read in open court
      Court will appoint CJA Panel Attorney, Adam
      Pechtel
 ☒    PRE-Trial Services Report ordered                 ☐    POST Pre-Trial Services Report ordered

 ☐    AO 199c Advice of Penalties/Sanctions filed


                                                 REMARKS
         Due to the current COVID-19 public health crisis, all parties including Defendant, appeared by
either video or telephone conference. Defendant was assisted by counsel and advised of their rights and
the allegations contained in the charging document.
         The Defendant acknowledged to the Court that their true and correct name is: JOHNNY
MANUEL SAVALA. The first name is misspelled on the charging document.
         Defense to file a certification to the Court that Defendant was mailed a copy of the Superseding
Indictment.
         “Not guilty” plea entered.
         Discovery to be provided pursuant to the local rule on discovery.
         Court colloquy with Carrie Valencia and parties regarding scheduling for a detention hearing.

The Court ordered:
        1. Defendant shall be detained by the U. S. Marshal until further order of the Court.



Digital Recording/R-326                    Time: 3:04 p.m. – 3:12 p.m.                                Page 1
 Case 4:20-cr-06002-SAB    ECF No. 108    filed 04/20/20    PageID.374 Page 2 of 2




                                 Detention Hearing:
                          04/23/2020 @ 11:30 a.m. [R/MKD]
                                    (Video Conf)




Digital Recording/R-326      Time: 3:04 p.m. – 3:12 p.m.                     Page 2
